DETAILED ACTION
Claims 1-2, 5-9 & 35 are pending as amended on 04/14/22.

Response to Amendment
This non-final action is a response to the election & amendment filed on April 14, 2022.  Applicant’s election without traverse of Group I is acknowledged.  Claims 10, 12-19 & 21-34 have been cancelled.  Claim 35 has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Korybutiak, US 6,250,217 in view of Van Den Brand et al., US 2013/0000816 and further in view of Collin, WO 87/01651.
With regard to claims 1-2, 5-8 & 35, Korybutiak teaches a multi-function laminator comprising a segmented, sealed chamber, and having a driven pressure plate (16) moveable within the chamber, as well as a suction pressing membrane (32) clamped between two segments of the chamber which is independently moveable in order to selectively laminate any work below with various press elements (throughout, e.g. abstract, [FIGS. 1-2]).
While Korybutiak does not expressly disclose that the pressure plate is moved via another flexible, gas-tight element which is moveable via a difference in pressures on either side of the flexible gas-tight element, this was a known alternative design in this art, as shown for example by Van Den Brand, which uses as press plate which is translated on a membrane (42) to effect pressing in a three-level vacuum chamber (throughout, e.g. abstract, [FIGS. 1-7]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Van Den Brand with those of Korybutiak, in order to yield a multi-function laminator using a known alternative press plate moving means with predictable success.
While Korybutiak & Van Den Brand do not expressly disclose that these upper & lower membranes are clamped into gaps between upper, intermediate, and lower parts of a vacuum chamber, this too was a known design in the art, as taught for example by Collin, which clamps dual membranes (15a/b) between three segments of a chamber and selectively controls gas pressure in each of the three zones (throughout, e.g. abstract, [FIGS. 1-7]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Collin with those of Korybutiak & Van Den Brand, in order to yield a combination press with a known membrane-platen & accompanying segmented chamber design with predictable success.
With regard to claim 9, Van Den Brand also teaches the use of a resilient restoring means, which would have been obvious to incorporate in order to prevent unwanted falling of the press platen when not retained by a difference in pressure under a sealed chamber [0028].


Examiner also notes US 2009/0056855 & DE 33 00 622
as relevant to the pending claims


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745